         Case 3:18-cv-01764-MPS Document 43 Filed 01/08/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

SARGOLINI, LEONARD

VS.


                                                         CASE NO. 3:18-cv-01764 (MPS)
CENTURY FINANCIAL SERVICES, INC.
                                                         JANUARY 8, 2020



      PLAINTIFF’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW



                             PROPOSED FINDINGS OF FACT

        1) On or about July 24, 2018, Plaintiff, Leonard Sargolini received a collection

letter claiming that he owed $59.59 for unpaid medical expenses from the Defendant.

        2) This was the first and only letter that Plaintiff ever received from Defendant.

        3) The collection letter failed to provide a verification notice which complied with

the Fair Debt Collection Practices Act (“FDCPA”).

        4) Defendant also falsely stated the amount owed if there was any amount

owed.

        5) Defendant has been unable to verify the debt.

        6) Defendant charged interest on the alleged debt despite the fact that there

was no basis in law, whether contract or statutory to charge interest.

        7) The defendant qualifies as a debt collector under the FDCPA and the

collection letter was an attempt to collect a debt pursuant to the FDCPA.

                             CONCLUSIONS OF LAW
         Case 3:18-cv-01764-MPS Document 43 Filed 01/08/20 Page 2 of 5




       1.     First Century is a Debt Collector under the FDCPA.

       First Century is a “Debt Collector” as defined by 15 U.S.C. 1692a(6). They are

collecting on behalf of a third party, Northeast Medical Group. The name alone “D/B/A

Century Healthcare Collection in Connecticut,” further communicates to the public that

they are a debt collector who regularly engages in collection activities. The fact that

they seek small amounts, anywhere from $5.00 to $33.00 further indicates that they

engage in numerous debt collection activities.

       2.     The Plaintiff is a consumer under the FDCPA.

       Plaintiff is a consumer because the debt sought to be collected was for

personal, family or household purposes. The collection letter clearly indicates that it is

an attempt to collect his own personal medical expenses.

       3.     First Century ’s failed to provide plaintiff with a validation notice that

complied with the FDCPA.

       The collection letter sent to Mr. Sargolini on July 24, 2019 violated the FDCPA

15 U.S.C. sec. 1692g(a) since It failed to provide Plaintiff with a validation notice that

complied with the FDCPA. 15 U.S.C. sec. 1692g(a) provides as follows:


        “Within five days after the initial communication with a consumer in connection
with the collection of any debt, a debt collector shall, unless the following
communication is contained in the initial communication or the consumer has paid the
debt, send the consumer a written notice containing--
        (1)the amount of the debt;
        (2) the name of the creditor to whom the debt is owed;
        (3) a statement that unless the consumer, within thirty days after receipt of the
notice, disputes the validity of the debt, or any portion thereof, the debt will be
assumed to be valid by the debt collector;
        (4) a statement that if the consumer notifies the debt collector in writing within
the thirty-day period that the debt, or any portion thereof, is disputed, the debt collector
will obtain verification of the debt or a copy of a judgment against the consumer and a
         Case 3:18-cv-01764-MPS Document 43 Filed 01/08/20 Page 3 of 5



copy of such verification or judgment will be mailed to the consumer by the debt
collector, and
       (5) a statement that, upon the consumer’s written request within the thirty-day
period, the debt collector will provide the consumer with the name and address of the
original creditor, if different from the current creditor.

               Here First Century’s statement that Plaintiff has a right to dispute the new

account for collection, which is only a portion of the debt, contradicts plaintiff’s right to

dispute the entire debt. The entire debt is $59.59 and the New Account is only $33.61.

To the extent that the second sentence on the reverse side informs the consumer of his

right to notify the creditor in writing to obtain verification, it is contradicted by the front

and other portions of the letter. In Savino v. Computer Credit, Inc., 164 F.3d 81,85 (2d.

Cir. 1998) concluded that a “payment notice violates the FDCPA because the

language on the front of the notice, when read in conjunction with the statutory debt

validation on the reverse side would make the “least sophisticated consumer uncertain

as to her rights.”

4.     Providing confusing and contradictory verification notices is part of Defendant’s

regular practice and procedure.

       The evidence established at trial proves that these confusing and contradictory

validation notices is part of Defendant’s regular business practice.

5.     First Century violated 15 U.S.C. sec. 1692e(2)(A) by making false statements

regarding the amount of the debt.

       As per the amended complaint, Plaintiff also alleges that Defendant made false

statements regarding the debt. Defendants exhibits do not verify that any debt is owed

by the plaintiff. There are no statements or letters from any insurance company

indicating any balance owed. Even if there was a balance owed, Defendant’s own
         Case 3:18-cv-01764-MPS Document 43 Filed 01/08/20 Page 4 of 5




exhibits reveal an attempt to overcharge plaintiff:

       a) Defendant’s exhibits reveal that on 5/21/2018, they sought interest which is

prohibited by law.

       b) The “previous balance” in the amount of $25.78 is 78 cents higher then what

the two prior letters claim to be the debt.

6.     First Century did not meet their burden of proof with regards to a bona-fide error

defense.

       “If the debtor shows by a preponderance of the evidence that the violation was

not intentional and resulted from a bon-afide error notwithstanding the maintenance of

procedures reasonably adapted to avoid to avoid any such error.” 15 U.S.C.1692K(c)

See also Puglisi v. Debt Recovery Sole., LLC 822 F.Supp. 2d 218,226 (E.D. N.Y 2011)

“This bonafide error defense requires defendant to demonstrate by a preponderance

of the evidence both: (1) that the violation was unintentional; and (2) that it resulted

from a bonafide error notwithstanding procedures reasonably adapted to avoid any

such error.”

       Here Defendant has failed to establish either element of the bon-afide error

defense. The error was intentional and they have failed to establish that there are

reasonably procedures in place to avoid such errors.

7.     Pursuant to 15 U.S.C. sec. 1692k(a)(2)(A) Defendant is liable for statutory

damages not to exceed $1,000.

8.     Plaintiff is entitled to reasonable attorneys fees and costs pursuant to 15 U.S.C.

sec. 1692K(a)(3).
         Case 3:18-cv-01764-MPS Document 43 Filed 01/08/20 Page 5 of 5




                                         THE PLAINTIFF
                                        Leonard Sargolini


                            _______S/Jeffrey Olgin___________
                                    JEFFREY OLGIN
                                     HIS ATTORNEY
                                   74 ROSE HILL RD.
                                  BRANFORD, CT 06405
                                    Ph(203) 668-8965
                                   Fax(203) 208-2851



                                            Certificate of Service

I hereby certify that on January 8, 2020 a copy of foregoing was filed electronically. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s system.
Law Offices of Jill E. Alward
2490 Black Rock Turnpike #309
Fairfield, CT 06825
jalwardlaw@outlook.com

                                      __S/Jeffrey Olgin___________
                                       JEFFREY OLGIN
                                        HIS ATTORNEY
                                      74 ROSE HILL RD.
                                     BRANFORD, CT 06405
                                       Ph(203) 668-8965
                                      Fax(203) 208-2851
